COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED




              RONNIE STILTNER
                                                                                MEMORANDUM OPINION*
              v.     Record No. 0509-17-3                                           PER CURIAM
                                                                                    JULY 18, 2017
              HAROLD E. MATNEY, JR. AND
               AMGUARD INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Terrence Shea Cook, on brief), for appellant.

                               (Daniel E. Lynch; John T. Cornett, Jr.; Lynch & Cornett, P.C., on
                               brief), for appellees.


                     Ronnie Stiltner appeals a decision of the Workers’ Compensation Commission finding

              that he failed to establish a compensable injury. On appeal, he contends that the Commission

              erred in making that finding.

                     We have reviewed the record and the Commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the Commission in its final

              opinion. See Stiltner v. Matney, JCN VA00001101724, 2017 VA Wrk. Comp. LEXIS 93

              (Va. Wrk. Comp. Feb. 27, 2017). We dispense with oral argument and summarily affirm

              because the facts and legal contentions are adequately presented in the materials before the Court

              and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.